           Case 1:19-cv-11265-LLS Document 15 Filed 09/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CURTIS McDANIEL,

                                  Plaintiff,
                                                                   19-CV-11265 (LLS)
                      -against-
                                                                         ORDER
 THE PEOPLE OF THE CITY OF NEW
 YORK, et al.,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, while detained on Rikers Island, filed this pro se action under 42 U.S.C. § 1983.

On August 28, 2020, the Court granted Plaintiff leave to submit a second amended complaint

within 30 days. On September 9, 2020, the Court received a letter from Plaintiff requesting

additional time to comply.1 (ECF No. 14.) Plaintiff’s request for an extension of time to file the

second amended complaint is GRANTED.

       The Court grants Plaintiff an additional 60 days from the date of this order. Plaintiff

should note that the order does not require him to make legal arguments or include any evidence,

but simply to allege facts suggesting that the named defendants violated his rights during his

arrest, subsequent detention, and criminal proceedings. Plaintiff should only allege claims arising

out of his July 14, 2015 arrest. Thus, there is no need at this juncture for Plaintiff to do legal

research or obtain additional information.

       The Court grants Plaintiff leave to file his second amended complaint, as specified by the

August 28, 2020 order, within 60 days of the date of this order. No further extensions will be

granted. If Plaintiff fails to comply within the time allowed and cannot show good cause to


       1
         Plaintiff also requested a copy of the 94-page amended complaint. On September 11,
2020, the Clerk’s Office informed him of the procedure to obtain a copy of the amended
complaint.
          Case 1:19-cv-11265-LLS Document 15 Filed 09/15/20 Page 2 of 2



excuse such failure, this action will be dismissed for failure to state a claim upon which relief

may be granted.

SO ORDERED.

Dated:   September 15, 2020
         New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 2
